DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-6 of U.S. Patent No. 10,950,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
17198491
10950747 B2
1. A method of fabricating a group III nitride heterostructure, the method comprising: epitaxially growing a sacrificial layer over a substrate structure, wherein the substrate structure includes a substrate and a set of group III nitride layers directly on the substrate, wherein the sacrificial layer is grown directly on a surface of a group III nitride layer in the set of group III nitride layers, wherein each of the set of group III nitride layers in the substrate structure have an aluminum molar fraction of at least 0.5, and wherein the sacrificial layer includes a plurality of sublayers, the plurality of sublayers including: an essentially continuous sublayer and a non-continuous sublayer; epitaxially growing the group III nitride heterostructure directly on the sacrificial layer; and decomposing the sacrificial layer by irradiating the sacrificial layer with a laser through the substrate structure to at least partially release the group III nitride heterostructure from the substrate structure, wherein the sacrificial layer is configured to result in absorption of the irradiated laser light at least an order of magnitude higher than any of the set of group III nitride layers in the substrate structure.

1. A method of fabricating a group III nitride heterostructure, the method comprising: epitaxially growing a sacrificial layer over a substrate structure, wherein the substrate structure includes a substrate and a set of group III nitride layers directly on the substrate, wherein the sacrificial layer is grown directly on a surface of a group III nitride layer in the set of group III nitride layers, and wherein each of the set of group III nitride layers in the substrate structure have an aluminum molar fraction of at least 0.5, and wherein the sacrificial layer includes a plurality of columns, the plurality of columns including a plurality of sub-layers, each of the plurality of columns spaced from adjacent columns of the plurality of columns, each sub-layer formed of a different material from an immediately adjacent sub-layer of the plurality of sub-layers and at least one sub-layer in the plurality of sub-layers is gallium nitride; epitaxially growing the group III nitride heterostructure directly on the sacrificial layer; and decomposing the sacrificial layer by irradiating the sacrificial layer with a laser through the substrate structure to at least partially release the group III nitride heterostructure from the substrate structure, wherein the sacrificial layer is configured to result in absorption of the irradiated laser light at least an order of magnitude higher than any of the set of group III nitride layers in the substrate structure.
4. The method of claim 1, wherein a size of a laser beam generated by the laser is smaller than a lateral area of the group III nitride heterostructure.

2. The method of claim 1, wherein a size of a laser beam generated by the laser is smaller than a lateral area of the group III nitride heterostructure.
8. The method of claim 1, wherein a first group III nitride layer in the group III nitride heterostructure immediately adjacent to the sacrificial layer includes n-type doping, and wherein the method further includes forming an n-type electrode on a surface of the first group III nitride layer after the decomposing.

3. The method of claim 1, wherein a first group III nitride layer in the group III nitride heterostructure immediately adjacent to the sacrificial layer includes n-type doping, and wherein the method further includes forming an n-type electrode on a surface of the first group III nitride layer after the decomposing.
10. The method of claim 1, further comprising patterning a surface of the substrate structure prior to growing the sacrificial layer directly on the surface.  

5. The method of claim 1, further comprising patterning a surface of the substrate structure prior to growing the sacrificial layer directly on the surface.
11. The method of claim 1, further comprising thinning the substrate in the substrate structure prior to the decomposing.
6. The method of claim 1, further comprising thinning the substrate in the substrate structure prior to the decomposing.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Allowable Subject Matter
Claims  1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and wherein the sacrificial layer includes a plurality of sublayers, the plurality of sublayers including: an essentially continuous sublayer and a non-continuous sublayer;”, as recited in Claim 1, with the remaining features.
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " the plurality of sublayers including: an essentially continuous sublayer and a non-continuous sublayer, the essentially continuous sublayer including at most ten percent voids;”, as recited in Claim 12, with the remaining features.
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " the plurality of sublayers including: an essentially continuous sublayer and a non-continuous sublayer, the non-continuous sublayer including a region with a set of vacancies located adjacent to the essentially continuous sublayer and a plurality of columns located adjacent to the region with the set of vacancies,”, as recited in Claim 20, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816